       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


WILLIE ALFRED GREEN,                         PRISONER HABEAS CORPUS
                                             28 U.S.C. § 2254
       Petitioner,


V.

                                              CIVIL ACTION FILE
DELIJAH WASHINGTON,                           NO. 1:20-CV-2337-MHC

       Respondent.



                                      ORDER

      Presently before the Court is Magistrate Judge Justin S. Anand's Final

Report and Recommendation ("R&R") [Doc. 44], in which he recommends that

the instant petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

denied. The Order for Service of the R&R [Doc. 45] provided notice that, in

accordance with 28 U.S.C. § 636(b)(l), the parties were authorized to file

objections within fourteen (14) days of the receipt of that Order. Petitioner has

filed two identical copies of his objections to the R&R [Docs. 50, 54] ("Pefr's

Objs.").


      In reviewing a Magistrate Judge's R&R, the district court "shall make a de

novo determination of those portions of the report or specified proposed findings
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 2 of 11




or recommendations to which objection is made." 28 U.S.C. § 636(b)(l). Parties

filing objections to a magistrate's report and recommendation must specifically


identify those findings objected to. Frivolous, conclusive, or general objections

need not be considered by the district court." United States v. Schultz, 565 F.3d

1353, 1361 (11th Cir. 2009) (internal quotation marks omitted) (quoting Marsden

v. Moore, 847 F.2d 1536, 1548 (llth Cir. 1988)). Absent objection, the district

court judge "may accept, reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge," 28 U.S.C. § 636(b)(l), and need

only satisfy itself that there is no plain error on the face of the record in order to

accept the recommendation. See United States v. Slay, 714 F.2d 1093,1095 (11th

Cir. 1983). In accordance with 28 U.S.C. § 636(b)(l) and Rule 72 of the Federal

Rules of Civil Procedure, the Court has conducted a de novo review of those


portions of the R&R to which objections have been made and has reviewed the

remainder of the R&R for plain error. See Slay, 714 F.2d at 1095.

       Petitioner, who appears to be on probation or community supervision in


Temple Terrace, Florida, filed the instant 28 U.S.C. § 2254 petition for a writ of

habeas corpus (the "Petition") [Doc. 1] on May 29, 2020, to challenge his 2017

convictions in Cherokee County Superior Court for family violence battery,

aggravated stalking, first degree burglary, hindering an emergency telephone call,


                                            2
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 3 of 11




and tampering with the operation of an electronic monitoring device. Pet. at 1;


General Bill of Indictment [Doc. 11-7 at 4-7]; Final Disposition [Doc. 1 1-7

at 10-14]. Petitioner has raised six grounds for relief, some of which include

various sub-claims. Pet. at 11-14.


      In the R&R, the Magistrate Judge determined that, with respect to Grounds


l(b), 2(a)(l), 2(a)(2), and 6(b)(3), this Court must, pursuant to 28 U.S.C.

§ 2254(d), defer to the state habeas corpus court's determination that Petitioner is

not entitled to relief because Petitioner has failed to demonstrate that the state

court's findings and conclusions were unreasonable. R&R at 13-27. The


Magistrate Judge further concluded that Petitioner waived Grounds l(a), 3, 4, 5,

and 6(a) by pleading guilty and that the remainder of Petitioner's claims, Grounds

2(a)(3), 2(b) 6(b)(l), 6(b)(2), and 6(c), are procedurally defaulted. R&R at 27-32.

      In order to discuss Petitioner's Objections, some factual background is


necessary. During Petitioner's guilty plea, the prosecution recited the factual basis

of Petitioner's crimes,1 which is summarized as follows: Petitioner and his



1 Document 11-7 is one of several attachments to Defendants' Answer-Response
[Doc. 9] to the Petition. Document 11-7 is "Volume 2" of the transcripts and
exhibits from Petitioner's state court proceedings. There are several transcripts in
Document 11-7, including two transcripts from trial proceedings occurring on May
15, 2017 [Doc. 11-7 at 21-69], and May 16, 2017 [Doc. 11-7 at 93-191]. On May
15, 2017, the state court conducted some pre-trial matters, and jury selection began
on May 16, 2017. Petitioner initiated his guilty plea in the middle of Jury selection
                                           3
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 4 of 11




girlfriend, Shardae Alien, lived together with four children in Cherokee County.


Tr. (May 16, 2017) at 97. Petitioner had previously engaged in violence against

Ms. Alien. Id. On May 30, 2016, Petitioner was arrested by Cherokee County

Police for violence and threats against Ms. Alien. Id. at 97-98. On May 31, 2016,


Ms. Alien was granted an exparte temporary protective order ("TPO") which

required Petitioner to stay away from the shared residence and not have contact

with Ms. Alien. Id at 98. The TPO was served on Petitioner. Id. Nonetheless, on


the evening of May 31, 2016, Petitioner sent Ms. Alien numerous text messages


and attempted to call her. Id. at 98-99. Ms. Alien called 911 and reported that


Petitioner was in violation of the TPO. IdL at 99. In the early morning hours of

June 1, 2016, Defendant broke into Ms. Alien's residence and kicked down her

bedroom door. Id. Ms. Alien called 911, but Petitioner made Ms. Alien tell 911

operators that it was a false alarm. Id. at 99-100. The police responded anyway,


but by the time police arrived, Petitioner had fled. Id. at 100. The police were able

to arrest Petitioner later that day on June 1, but after he had been released on bond,


Petitioner cut off his ankle monitor and fled to California, taking Ms. Alien and the




on May 16, 2017, and the Court conducted the full the change-of-plea hearing on
that day. These transcripts will be referred to as "Tr. (May 15, 2017)" and "Tr.
(May 16, 2017)" for ease of reference.
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 5 of 11




children with him. Id. Petitioner was arrested in California on other charges, pled

guilty, and eventually returned to Georgia. Id. at 100-01.


      In his objections, Petitioner first contends that it is undisputed that the TPO

obtained by Ms. Alien was based on perjured testimony and, as a result, his


convictions were improper. Pet'r's Objs. at 1-3. According to Petitioner, Ms.


Alien staged the crime scene and lied to police to make him look guilty and lied to

the state court to obtain the TPO. Id. It appears that Ms. Alien did, in fact, stage


the evidence on May 30, 2016, to make it appear that Petitioner had kicked a door

down on that date, even though Petitioner had kicked it down on an earlier date.

Tr. (May 16, 2017) at 135. Ms. Alien also testified to other significant events in

which Petitioner physically abused her, id. at 132-34, and the trial court was well

aware of these facts when it accepted Petitioner's guilty plea.


      To the degree that Petitioner seeks to establish his actual innocence claim as

a gateway to review his procedurally defaulted claims,2 the Magistrate Judge



2 A freestanding claim of actual innocence is not a cognizable claim for § 2254
relief. Collins v. Sec'v, Dept. ofCorr, 809 F. App'x 694, 696 (11th Cir. 2020)
(citing Cunningham v. Dist. Att'y's Office for Escambia Cnty., 592 F.3d 1237,
1272 (llth Cir. 2010), and Jordan v. Sec'v, Dept ofCorr, 485 F.3d 1351, 1356
(11th Cir. 2007)). Rather, a viable claim of actual innocence acts as a gateway
through which petitioners may obtain review ofprocedurally defaulted claims,
Rozzelle v. Sec'v Dept. ofCorr, 672 F.3d 1000, 1011 (1 1th Cir. 2012), or claims
barred by the statute of limitations, McQuiggin v. Perkins, 569 U.8. 383 (2013).
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 6 of 11




pointed out that Petitioner had failed to present any new evidence in support of his

claim. R&R at 25. In order to establish a claim of actual innocence to demonstrate


a miscarriage of justice, Petitioner must present new evidence that was not


available at the time of his conviction, McOuisein, 569 U.S. at 399, but Ms. Alien

had recanted her allegation that Petitioner had assaulted and stalked her prior to

Petitioner's guilty plea. R&R at 27-28 n.8; Tr. (May 15, 2017) at 9. Because

Petitioner pleaded guilty after learning about the recantation, he has waived all

claims related to it.


       Although Petitioner has now filed the affidavit3 of Ms. Alien, stating that she

agreed to testify against Petitioner and that prosecutors told her she would not be

prosecuted for perjury for doing so, Petitioner did not present this affidavit to the

Magistrate Judge. As Petitioner presents this new evidence for the first time in

connection with his objections, this Court declines to consider it. See Williams v.


McNeil, 557 F.3d 1287 (1 1th Cir. 2009) ("[A] district court has discretion to

decline to consider a party's argument when that argument was not first presented




 After the Magistrate Judge issued the R&R, Petitioner filed two identical copies
of an affidavit by Ms. Alien in which she states that a prosecutor promised her
 that in exchange for my cooperation and testimony with [the prosecutor's] case
that I would not be prosecuted for giving perjured testimony at the TPO hearing on
May 31st 2016 and that I would also not be prosecuted for planting evidence
against Mr. Green at our home on May 30th 2016." [Docs. 51, 53 at 3].
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 7 of 11




to the magistrate judge."); see also United States v. Howell, 231 F.3d 615, 621 (9th

Cir. 2000) (holding that district courts are not required to consider supplemental

factual allegations presented for the first time in objections to a magistrate judge's

report and recommendation).


      Even if this Court were to consider the affidavit evidence, it is not new

evidence tending to show it is more likely than not that no reasonable jury would

have convicted him. Schlup v. Delo, 513 U.S. 298, 327 (1995). As stated above,

the trial court was well aware that Ms. Alien admitted to staging the crime scene to

make Petitioner appear guilty. As noted by the prosecution at Petitioner's plea

hearing, Petitioner was not charged with (or convicted of) crimes related to the

staged crime. Tr. (May 16, 2017) at 136. Moreover, as noted by the trial court,


Petitioner was served with a TPO, and he violated that order by entering the house

and kicking down Ms. Alien's bedroom door. Id at 141. While Petitioner raises a

valid argument that he should not have been convicted for violating a protective

order when the protective order was granted based on perjured testimony, the trial


court's determination that Petitioner's conviction could stand because the


protective order was facially valid is not "contrary to, or involved an unreasonable


application of, clearly established Federal law, as determined by the Supreme

Court of the United States." 28 U.S.C. § 2254(d)(l); United States v. DuBose, 598


                                           7
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 8 of 11




F.3d 726, 733 (llth Cir. 2010) (holding that in a 28 U.S.C. § 922(g)(8)

prosecution—possession of a firearm while subject to domestic protective order—


the validity of an underlying protective order is irrelevant to defendant's

conviction); Roland v. Phillips, 19 F.3d 552, 556 (11th Cir. 1994) (holding that, in

the context of a 42 U.S.C. § 1983 action, a sheriffs deputy "correctly charged" the

plaintiff with obstruction for violating a "facially valid, judicial restraining order").

      Petitioner further argues that the Magistrate Judge erred in concluding that,

by pleading guilty, he had waived his challenges to his burglary conviction. Pet'r's

Objs. at 4-11. According to Petitioner, his indictment for burglary did not

sufficiently recite the elements necessary to sustain his conviction, and he could


not be convicted for burglary by entering his own home. Id at 6. Petitioner points

to Georgia case law for the proposition that a guilty plea does not act as a waiver of

a claim of a fatally flawed indictment. See, e.g.. Smith v. Hardrick, 266 Ga. 54, 55


(1995). However, by its terms, § 2254 is limited to federal challenges to a

conviction or sentence, and under federal law, defects in an indictment are not


"jurisdictional." United States v. Cotton, 535 U.S. 625, 630 (2002). "Once a plea

of guilty has been entered, non-jurisdictional challenges to the conviction's


constitutionality are waived, and only a challenge to the voluntary and knowing

nature of the plea can be raised." McCoy v. Wainwrisht, 804 F.2d 1196, 1198


                                            8
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 9 of 11




(11th Cir. 1986) (citing McMann v. Richardson, 397 U.S. 759 (1970)); see also

Merilienv. Warden, 17-13117-H, 2019 WL 3079386, at *2 (llth Cir. May 3,

2019) (holding that a claim that the indictment was invalid is waived by

subsequent guilty plea); United States v. Vargas, 563 F. App'x 684, 686 (11th Cir.

2014) (holding that a claim that the indictment was insufficient is waived by virtue

of guilty plea).

      Next, Petitioner contends that the Magistrate Judge erred in concluding that

one of his ineffective assistance claims, Ground 3, was waived by his guilty plea.

Pet'r's Objs. at 11-16. However, despite the way he words the claim, Ground 3


does not raise a claim of ineffective assistance. Rather, that ground asserts that


Petitioner's rights were violated when "the trial court denied plea counsel the right

to provide effective assistance when it would not allow plea counsel to investigate


undisclosed evidence and Brady material that was not provided to the defense

. ..." Am. Pet. [Doc. 13-1] at 1. It is thus clear that Ground 3 raises a claim under


Brady v. Maryland, 373 U.S. 83 (1963)—which was waived by Petitioner's guilty

plea—and not a claim of ineffective assistance of counsel.


       Finally, in response to Petitioner's extensive argument that he was denied


his right to represent himself under Faretta v. California, 422 U.S. 806 (1975), this

Court agrees with the trial court that Petitioner made his request to proceed pro se
       Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 10 of 11




too late. Tr. (May 16, 2017) at 59 (denying motion to proceed pro se because

Petitioner waited "until after the case was called for trial to make that request");

see also. United States v. Young, 287 F.3d 1352, 1354 (11th Cir. 2002) (holding

that request to proceed pro se is untimely if made after "meaningful trial


proceedings commenced").


      Accordingly, it is hereby ORDERED that Petitioner's Objections [Docs. 50,

54] to the R&R are OVERRULED. The Court APPROVES AND ADOPTS the

Final Report and Recommendation [Doc. 44] as the opinion and order of this

Court. It is hereby ORDERED that the petition for a writ of habeas corpus

[Doc. 1] is DENIED.

      It is further ORDERED that a Certificate ofAppealability is DENIED

because Petitioner has not met the requisite standard. See Slack v. McDaniel, 529


U.S. 473, 483-84 (2000) (citing 28 U.S.C. § 2253(c)). Petitioner may seek a

certificate from the Eleventh Circuit Court of Appeals under Federal Rule of

Appellate Procedure 22. Rule 1 l(a), Rules Governing § 2254 Cases in United

States District Courts.




                                           10
Case 1:20-cv-02337-MHC Document 56 Filed 05/27/21 Page 11 of 11




The Clerk is DIRECTED to close this case.

IT IS SO ORDERED this          day of May, 2021




                             MARKH.COHEN
                             United States District Judge




                               11
